Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15h, 2022 has been entered.
Claim Objections
Claim 18 objected to because of the following informalities:  
In claim 18 line 22, “…wings wings fixed at…” should read “…wings fixed at…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18, recites limitation “the plurality of propeller-blown wings” and “the propeller-blown wings”. It is unclear if they are same or different sets of propeller-blown wings. For the examination purpose they would be considered to be the same.
Claims 2-17 are rejected for their dependency on claim 1.
Claims 19-10 are rejected for their dependency on claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010) and Zuck (US 3,166,271).
Regarding claims 1 and 18, Tao ‘245 teaches (figures 1-7) an aircraft/ a short take-off and landing (STOL) aircraft comprising:
a fuselage (120 (Para 0018);
a plurality of propeller blown wings/ wing assembly (200, 300) (Para 0018)
mounted at different longitudinal locations along the fuselage of the aircraft (clearly seen in figures 1-7),
the propeller-blown wings producing two or more lifting surfaces (each wing has lifting surfaces), and
having a plurality of flaps (240s, 340s) disposed behind the propeller-blown wings, and deployable between a fully retracted position (as seen in the figure 5) , wherein the flaps are fixed at the predetermined wing angle (flaps are in-line with the wing), and a fully extended position, wherein the flaps are pointed vertically downward at an oblique angle relative to a wing body axis of the wings (Para 0049; flaps can be configured to be selectively and operatively adjusted “up” and “down”, thus when flaps can be adjusted in “down”/ extended position wherein the flaps are pointed downward at an oblique angle relative to the wing body axis of the wings), wherein the propeller-blown wings are fixed relative to the fuselage (Para 0016, 0027-0028); and
a plurality of propellers/rotor assemblies (410, 420) (Para 0024)
distributed in front of the plurality of propeller-blown wings (clearly seen in figure 1-7) and
	mounted such that the propeller-blown wings are externally blown by forced airstreams from the propellers (Para 0023),
wherein
the propellers produce distributed thrust components laterally along the wings and longitudinally across the aircraft (Para 0023),
the flaps, when in the extended position, are in the forced airstreams of the propellers (Para 0049; flaps can be configured to be selectively and operatively adjusted “up” and “down”, thus when flaps are adjusted in “down”/ extended position, the plurality of flaps will be in the forces airstreams of the propellers),
the flaps, when in the extended position and pointed in a downward direction relative to the propeller-blown wings at a flap angle below a retracted position and with the propeller-blown wings fixed, deflect the forced airstream downward, thereby generating at least a resultant second vertical lift component (Para 0051-0053),
the second vertical lift component provide adjustable distributed lift components laterally and longitudinally across the aircraft for hovering the aircraft with no aircraft forward speed during vertical take-off and landing operation (the “up” and “down” adjustment of flaps controls the lift/ vertical and thrust/horizontal components of airstream which can be configured to create a net zero thrust so as to put an aircraft in hover position), and
the flap angle of the flaps for take-off and landing is set such that the second vertical lift component is not capable of maintaining an altitude of the aircraft with no aircraft forward speed or headwind (flap angles of the flaps are adjusted, as needed, for take-off and landing operation such that the aircraft moves in forward direction and doesn’t stay in hover position).
but it is silent about propeller-blown wings fixed at a predetermined acute wing angle greater than 0º and substantially less than 90º relative to a horizontal plane;
wherein propellers produce distributed thrust components laterally along the wings and longitudinally across the aircraft comprising at least a resultant first vertical lift component; 
the flaps, when in the extended position, deflect the forced airstream downward to negate forward movement of the aircraft and produces a net upward force,
the first vertical lift component provide adjustable distributed lift components laterally and longitudinally across the aircraft for hovering the aircraft with no aircraft forward speed during vertical take-off and landing operation and
a flap angle of the flaps for take-off and landing is set such that the first vertical lift component is not capable of maintaining an altitude of the aircraft with no aircraft forward speed or headwind.
However, Stone et al. ‘010 teaches (figures 1-2) a vertical lift and short takeoff airplane for vertical takeoff by deflection of the propeller airstream with a wing flap system wherein the wing section (2b), elevons (15-16) and tabs (21-22) comprise a wing flap system which deflect the entire column of air passing rearward from the propeller over and under the wing on the order of 90 degree downward to generate the lifting reaction force (Col. 1 Lines 35-38; Col. 5 Lines 53-66; Col. 6 Lines 26-28; deflecting the entire column of air on the order of 90 degree downward negates forward movement of the aircraft and produces a net upward force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao ‘245 to incorporate the teachings of Stone et al. ‘010 to configure an aircraft where the forced airstream is deflected downward by the flaps and negates forward movement of the aircraft and produces a net upward force . One of ordinary skill in art would recognize that doing so would enable aircraft to take-off and land vertically.
Zuck ‘271 teaches an aircraft with means to take off and land vertically by inclining the wings with propeller to approximately 45 degrees from the horizontal (Col 1 Lines 66-72; Col. 2 Lines 1-20; angled/inclined propellers and wings produce thrust components in horizontal and vertical directions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao ‘245 to incorporate the teachings of Zuck ‘271 to configure an aircraft as claimed above (the vertical thrust component/first vertical lift component i.e., lift and the second vertical lift component, based on flap angles, together can be configured to achieve the hovering of the aircraft with no aircraft forward speed during vertical take-off and landing operation as well as not capable of maintaining an altitude of the aircraft with no aircraft forward speed or headwind). One of ordinary skill in art would recognize that doing so would enable the wing and propeller jointly share in lifting the machine in vertical takeoff and landing (Zuck ‘271, Col. 1 Lines 66-72).
Regarding claims 5-6,  Tao ‘245 teaches (figures 1-7) the aircraft, wherein the plurality of propellers comprises at least one propeller disposed at a tip of one of the propeller-blown wings (as shown in the figure below) to propel the forced airstream across an aileron (350) and onto at least a portion of one of the flaps (Para 0049; propeller disposed at a tip of the wing is next to flap (344) which receives a portion of forced airstream propelled by propeller disposed at a tip of the wing).

    PNG
    media_image1.png
    655
    601
    media_image1.png
    Greyscale

Regarding claim 7, Tao ‘245 teaches (figures 1-7) the aircraft, wherein the plurality of propellers comprises at least one propeller disposed at a tip of the wing to reduce drag in forward flight and aid in a transition between vertical and horizontal flight (as shown in the figure above; the structural configuration of the distributed propulsion system achieves reduction in drag in forward flight and aid in a transition between vertical and horizontal flight).
Regarding claims 17 and 19, modified Tao ‘245 teaches (figures1-7) the aircraft/the STOL, wherein the first vertical lift component and the second vertical lift component provide adjustable distributed lift components laterally and longitudinally across the aircraft for a vertical/short takeoff and landing operation of the aircraft (vertical lift components can be used as needed). 
Regarding claim 20, modified Tao ‘245 teaches (figures1-7) the STOL, wherein the first vertical lift component and the second vertical lift component permit flight below a normal stall speed of an aircraft without blown flaps (adjustment of flaps permit flight below a normal stall speed).
Claims  2-3, 8-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010) and Zuck (US 3,166,271) as applied to claim 1 above, and further in view of Lyasoff et al. (US 2019/0291863).
Regarding claim 2, modified Tao ‘245 teaches (figures1-7) the aircraft, wherein the plurality of propellers includes a distributed propulsion system (forward blowing rotor assemblies (410) and rear blowing rotor assemblies (420) form a distributed propulsion system) individually controlling, for each of the propellers, a rotational speed (Para 0030-0033; controlling electric power to blowing rotor/propeller controls the rotational speed),
but it is silent about a distributed propulsion system individually controlling, for each of the propellers, a rotational direction.
However, Lyasoff et al. ‘863 (figures 1-2B) a VTOL aircraft (20) with propellers rotating in counter-clockwise and clockwise directions (Para 0024, 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Lyasoff et al. ‘863 to configure a distributed propulsion system  individually controlling, for each of the propellers, a rotational direction. One of ordinary skill in art would recognize that doing so would enable to take advantage of upwash (a deflection of air in an upward direction) and downwash (deflection of air in a downward direction) generated by propellers to better control the flight (Lyasoff et al. ‘863, Para 0034).
Regarding claim 3, modified Tao ‘245 teaches (figures1-7) the aircraft, wherein the distributed propulsion system comprises distributed electric propulsion system including multiple electric motors (402) (clearly seen in figure 1) (Para 0030).
Regarding claim 8, modified Tao ‘245 teaches (figures 1-7) the aircraft, further comprising a flight controller (10) controlling operation of at least the distributed propulsion system (Para 0076).
Regarding claim 9, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the flight controller further controls a flap angle of the flaps (Para 0076; the flight control surface actuators control flap angles of the flaps).
Regarding claim 10, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the propeller-blown wings are disposed at different vertical levels (clearly seen in figures 1-7)
but it is silent about the propeller-blown wings disposed above and below a center of gravity of the aircraft such that differential thrust from the propellers on a low wing versus a high wing produces a longitudinal or pitching moment about the center of gravity of the aircraft during forward flight.
However, Lyasoff et al. ‘863 (figures 1-2B) a VTOL aircraft (20) with a tandem-wing configuration wherein the center of gravity of the aircraft (20) is between the rear wings (25, 26) and the forward wings (27, 28) (Para 0026). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Lyasoff et al. ‘863 to configure the propeller-blown wings disposed above and below a center of gravity of the aircraft such that differential thrust from the propellers on a low wing versus a high wing produces a longitudinal or pitching moment about the center of gravity of the aircraft during forward flight. One of ordinary skill in art would recognize that doing so would achieve pitch stability as the moments generated by lift from the rear wings counteract the moments generated by lift from the forward wings in forward flight (Lyasoff et al. 863, Para 0026).
Regarding claim 11, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the plurality of wings comprises a front wing/forward wing assembly (200) and an aft wing/ rear wing assembly (300) producing two or more lifting surfaces (Para 0018).
Regarding claim 12, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the front wing and the aft wing are disposed at the different vertical levels (clearly seen in figures 1-7).
Regarding claim 13, modified Tao ‘245 teaches (figures 1-7) the aircraft further comprising a distributed propulsion system (forward blowing rotor assemblies (410) and rear blowing rotor assemblies (420) form a distributed propulsion system) individually controlling, for each of the propellers on the front wing and the aft wing, a rotational speed (Para 0030-0033; controlling electric power to blowing rotor/propeller controls the rotational speed),
but it is silent about a distributed propulsion system individually controlling, for each of the propellers on the front wing and the aft wing, a rotational direction.
However, Lyasoff et al. ‘863 (figures 1-2B) a VTOL aircraft (20) with propellers rotating in counter-clockwise and clockwise directions (Para 0024, 0034). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Lyasoff et al. ‘863 to configure a distributed propulsion system individually controlling, for each of the propellers on the front wing and the aft wing, a rotational direction. One of ordinary skill in art would recognize that doing so would enable to take advantage of upwash (a deflection of air in an upward direction) and downwash (deflection of air in a downward direction) generated by propellers to better control the flight (Lyasoff et al. ‘863, Para 0034).
Regarding claim 15, modified Tao ‘245 teaches (figures 1-7) the aircraft further comprising  a flight controller (10) for controlling operation of at least the distributed propulsion system (Para 0076).
Regarding claim 16, modified Tao ‘245 teaches (figures 1-7) the aircraft, wherein the plurality of propellers comprises propellers disposed at tips of the front wing and the aft wing (as shown in the figure below) propelling respective forced airstream across an respective ailerons (350) or flaperons (244) (Para 0049, 0051).

    PNG
    media_image2.png
    655
    601
    media_image2.png
    Greyscale


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010), and Zuck (US 3,166,271) as applied to claim 1 above, and further in view of Giurca et al. (2021/0323662).
Regarding claim 4, modified Tao ‘245 teaches an invention as described above in claim 2 but it is silent about the plurality of propellers comprising propellers of different sizes mounted to one of the propeller-blown wings or distributed between different propeller-blown wings.
However, Giurca et al. ‘662 teaches (figure 29) an individual aircraft having two biplane propulsion units with pusher propellers having different sizes (Para 0061). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Giurca et al. ‘662 to configure the plurality of propellers comprising propellers of different sizes mounted to one of the propeller-blown wings or distributed between different propeller-blown wings. One of ordinary skill in art would recognize that doing so would enable to increase efficiency by customizing the use of propellers for different functionality such as balancing , thrust etc. (Giurca et al. ‘662, Para 0085).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2021/0261245), Stone et al. (US 5,374,010), Zuck (US 3,166,271) and Lyasoff et al. (US 2019/0291863) as applied to claim 13 above, and further in view of Giurca et al. (2021/0323662).
Regarding claim 14, modified Tao ‘245 teaches an invention as described above in claim 13 but it is silent about the plurality of propellers comprising propellers of different sizes mounted to the front wing and mounted to the aft wing.
However, Giurca et al. ‘662 teaches (figure 29) an individual aircraft having two biplane propulsion units with pusher propellers having different sizes (Para 0061). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tao ‘245 to incorporate the teachings of Giurca et al. ‘662 to configure the distributed propulsion system comprising propellers of different sizes mounted to the front wing and mounted to the aft wing. One of ordinary skill in art would recognize that doing so would enable to increase efficiency by customizing the use of propellers for different functionality such as balancing , thrust etc. (Giurca et al. ‘662, Para 0085).

Response to Arguments
Applicant's arguments filed August 15th, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument of Zuck (US 3,166,271) reference. The examiner agrees that Zuck ‘271 is limited to a tilt-wing aircraft. However, Zuck ‘271 teaches/mentions the concept that there is “the advantage of using the wing lift in conjunction with the propeller lift for slow flight, hovering and vertical takeoff and landing by inclining the wing with propeller to approximately 45 degrees” (Col. 1 Lines 66-72) in his background which he is using in his invention. As such, the concept of inclining the wing whether in use with the tilt wing or fixed wing is disclosed/taught by Zuck ‘271.
In response to applicant's argument regarding Stone et al. (US 5,374,010) reference , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Stone et al. ‘010 a wing flap system which deflect the entire column of air passing rearward from the propeller over and under the wing on the order of 90 degree downward to generate the lifting reaction force (Col. 1 Lines 35-38; Col. 5 Lines 53-66; Col. 6 Lines 26-28). Thus, the teaching of Stone et al. ‘010 can be achieved by a short take-off and landing  (STOL) aircraft of Tao (US 2021/0261245).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642